DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Claim 1 is amended in the reply filed on 06/16/2021. 
Claim 17 is newly added in the reply filed on 06/16/2021.
Applicant’s arguments regarding amendments with respect to the pending claims have been considered but are moot because the arguments based on the amendments do not apply to the current rejection.  The amendments in the claims are rejected by newly applied prior art reference Ito in addition to previously relied on references below.
Applicant's arguments filed 06/16/2021 have been fully considered but they are not persuasive.
Applicant argues that Ito does not disclose or suggest a carrier wafer having a pocket because it has a center hole.  
Examiner notes that a pocket having a hole doesn’t preclude it from being considered a pocket, as it still has a supporting surface to support a substrate. Both Uchida and Ito disclose a pocket in this case. 
Due to the explanations above, Applicant’s arguments are rendered not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP02013239482A to (via English translation by use of US 2015/0107772 to Uchida et al (cited as “Uchida”)) in view of US 2009/0311430 to “Ito” and further in view of US 2004/0134618 to “Endoh.”
Claims 1, 17: Uchida discloses a chamber for processing a semiconductor wafer, the processing of the semiconductor wafer includes performing deposition of a material over a surface of the semiconductor wafer, the chamber comprising, a component (20 [focus ring], Fig. 1), including an annular ring surface (top outer surface of 20) and a pocket (pocket of 20, pocket interpreted as a stepped surface and opening), the pocket (pocket of 20) being defined in a center of the component (20) and including a step (see where 20 has a step), the annular ring surface (outer top surface of 20) is defined to surround the pocket (pocket of 20) and extend from a top edge of the step to an outer edge of the component, the step (step of 20) includes a top surface that corresponds to the annular ring surface (outer top surface of 20) and a bottom surface (pocket of 20) that corresponds to a top surface of the pocket (pocket of 20), the top surface of the pocket (pocket of 20) is considered capable to be configured to support the semiconductor wafer (W [wafer]) and a diameter of the pocket is defined to receive the semiconductor wafer (see fig. 1, para. [0047]), the annular ring surface of the component (outer top surface of 20) considered capable to extend a process zone that is defined over the semiconductor wafer to an extended process zone that is defined over the semiconductor wafer and the annular ring surface of the component (extended process space above W and 20);
a pedestal (12 [mounting table], Fig. 1) for supporting the component (20, para. [0046]); a confinement ring (21 [shield ring]) surrounding the component (20) and disposed on the pedestal (12);
Uchida discloses a showerhead (13 [shower head], Fig. 1) having a plurality of outlets (26 [gas through holes]) to provide process gas to the surface of the semiconductor wafer (W) received in the pocket (pocket of 20), the plurality of outlets (26) includes a first set of outlets (26’s under 34/35) defined over a central showerhead area (26’s under 34/35) and a second set of outlets (26’s under 36) defined over an extended showerhead area (26’s under 36), the central showerhead area (26’s under 34/35) being substantially disposed over the component (20) and the extended showerhead area (26’s under 36) being substantially disposed over the confinement ring (21, see Fig, 1), the first set of outlets (26’s under 34/35) disposed adjacent to the second set of outlets (26’s under 36), such that plasma formed by the process gas supplied by the first set and the second set of outlets is contiguous, wherein the annular ring surface (outer top surface of 20) of the component extends the process zone to the extended process zone (see para. [0077-0079] where plasma can be more uniformly distributed in the processing space).
Regarding the limitation, “shifts non-uniformity effects of deposition materials applied to the semiconductor wafer from an edge of the semiconductor wafer to the outer edge of the component,” the apparatus of Uchida discloses the structure and is thus capable of performing as necessary, the courts have held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114 II.
However Uchida does not explicitly disclose the component is a carrier wafer disposed on a pedestal, yet it appears to resemble a carrier wafer; a height of the step approximating a thickness of the semiconductor wafer received in the pocket, the pedestal receives the carrier wafer; (claim 17) wherein the wafer carrier is a movable unit that can be moved into and out of the chamber.
Ito discloses a component (103 [first member], Fig. 3, para. [0042]) is a carrier wafer (103) disposed on a pedestal (104 [rotating portion], Fig. 2), the pedestal (104) receives the carrier wafer (103, para. [0042]); (claim 17) wherein the carrier wafer (103) is a movable unit (103) that can be moved into and out of the chamber (102 [coating chamber], see para. [0042] where it can be stored in another chamber); for the purpose of selecting susceptors and transferring them for the wafers to be used (para. [0093]) depending on the temperature distribution desired (para. [0063]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the component of Uchida with the carrier of Ito with motivation to select susceptors and transfer them for the wafers to be used depending on the temperature distribution desired.
Regarding thickness, Endoh teaches the thickness of a focus ring having an equal or smaller thickness than the semiconductor wafer (see para. [0089]) for the purpose of reducing a processing cost while improving a precision of the processing (para. [0089]). Additionally the recitations tie the structure of the apparatus to a substrate that may be worked upon by the apparatus, but is notably not part of the apparatus; and therefore cannot be used to define over the prior art apparatus. Accordingly, the courts have held MPEP 2115.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the thickness requirements taught by Endoh to the apparatus of Uchida in view of Ito with motivation to reduce a processing cost while improving a precision of the processing.
Claim 5: The apparatus of Uchida in view of Ito and Endoh discloses wherein the confinement ring (21, Fig. 1, Uchida) is defined from a dielectric material (see para. [0047] where 21 is made of quartz which is a dielectric material).
Claim 16:   The apparatus of Uchida in view of Ito and Endoh discloses wherein a height of the confinement ring (height of 21, Fig. 1, Uchida) is considered capable to be defined to be equal to height of the carrier wafer (20/210, Uchida/Ito), so as to appear to be at least partially coplanar with the annular ring surface of the carrier wafer (outer top surface of 20).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ito and Endoh as applied to claims 1, 5, 16, 17 above, and further in view of US 2009/0095221 to Tam et al (“Tam”).
Claims 2-4: The apparatus of Uchida in view of Ito and Endoh does not explicitly disclose (claim 2) wherein the first set of outlets is distributed uniformly over the extended process zone and spaced apart from one another by a first distance, and the second set of outlets is distributed uniformly over the confinement ring and spaced apart  (claim 3) wherein the first distance is less than the second distance; (claim 4) wherein the first distance is equal to the second distance. 
Tam teaches where a hole density (number of holes per unit area) can be increased or decreased for concentric gas injection holes (502, Fig. 6) near the outer perimeter of the shower head assembly (104) than holes near the inner portion of the assembly for the purpose of helping to provide more uniform gas distribution over substrates (see para. [0084]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the hole density/distance optimization taught by Tam to the first and second outlets of the apparatus of Uchida in view of Ito and Endoh with motivation to help to provide more uniform gas distribution over substrates.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Ito and Endoh as applied to claims 1, 5, 16, 17 above, and further in view of US 2002/0038691 to Hayakawa.
Claims 6 and 7:    The apparatus of Uchida in view of Uchida in view of Ito and Endoh does not explicitly disclose (claim 6) wherein the semiconductor wafer has about a 300 mm diameter, and the silicon ring extends to a diameter of about 450 mm; (claim 7) wherein the semiconductor wafer has a first standard diameter and the silicon ring extends the semiconductor wafer to a second standard diameter.
Hayakawa discloses (claim 6) wherein a semiconductor wafer (substrate) has about a 300 mm diameter (305 mm diameter, see para. [0024]), and a focus ring extends (claim 7) wherein the semiconductor wafer (substrate) has a first standard diameter (305 mm, (Examiner interprets first standard to be 300mm, as disclosed in PGPub) and a focus ring extends the semiconductor wafer to a second standard diameter (420 mm, para. [0024], Examiner interprets second standard to be 450mm) for the purpose of being greater than the substrate to substantially extend the apparent area of the substrate (see para. [0008]).  It is noted that despite not extending to 450 mm, extending the diameter of the focus ring as taught by Hayakawa is a result effective variable, in that extending the area effectively extends the “apparent” area of the wafer (see para. [0008]) which is one of the goals of the instant application, thus it would be obvious to extend to a desired diameter depending on wafer size. Additionally, see above case law regarding article worked upon.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the sizing of the ring and wafer as taught by Hayakawa with motivation to be greater than the substrate to substantially extend the apparent area of the substrate.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Ito and Endoh as applied to claims 1, 5, 16, 17 above, and further in view of US 2011/0139371 to Lee et al (“Lee”).
Claim 8: The apparatus of Uchida in view of Ito and Endoh does not disclose wherein a width of the annular ring surface of the carrier wafer is about 75 mm.
However Lee teaches an annular width of a shield ring to be from about 45mm to 116 mm (see para. [0038]) for the purpose of adsorbing residues which may be produced 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the width range taught by Lee to the wafer carrier of Uchida in view of Ito and Endoh with motivation to adsorb residues which may be produced during processing. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Ito and Endoh as applied to claims 1, 5, 16, 17 above, and further in view of US 2016/0133781 to Thirunavukarasu et al (“Thirunavukarasu”).
Claims 9 and 10:    The apparatus of Uchida in view of Uchida in view of Ito and Endoh does not explicitly disclose (claim 9) wherein the height of the step is between about 0.75 mm and about 0.85 mm; (claim 10) wherein a thickness of a surface of the pocket is defined to be between about 0.9 mm and about 1 mm.
Thirunavukarasu discloses (claim 9) wherein a height of a step (disclosed as “pocket depth”, para. [0026]) is between about 0.73 mm and about 0.88 mm which necessarily close to 0.75mm to 0.88 mm as claimed (para. [0026]); (claim 10) wherein a thickness of a surface of the pocket (T2 [reduced thickness]) is defined to be between about 0.82 mm and about 0.87 mm which is necessarily close to 0.9 mm to 1 mm as claimed (para. [0026]). Thirunavukarasu discloses this for the purpose of resulting in a configuration which substantially avoids the development of stress cracking from thermal expansion and contraction despite cycles of reuse (para. [0026]). It is noted that despite MPEP 2144.05 I.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the close enough optimized ranges as taught by Thirunavukarasu with motivation to result in a configuration which substantially avoids the development of stress cracking from thermal expansion and contraction despite cycles of reuse.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Ito and Endoh as applied to claims 1, 5, 16, 17 above, and further in view of US 2003/0217693 to Rattner et al (“Rattner”).
Claim 11:   The apparatus of Uchida in view of Ito and Endoh does not disclose wherein a top surface of the pedestal includes a first region with first minimum contact areas (MCAs) for supporting the carrier wafer and a second region with second MCAs for supporting the confinement ring. Yet the apparatus of Uchida in view of Ito and Endoh already discloses the wafer carrier and confinement ring on the top surface of the surface of the pedestal (see above claim 1).
Rattner discloses wherein a top surface of a pedestal (124 [chuck], Fig. 2) includes regions with minimum contact areas (MCAs) (152 [channels or interstitial spaces]) for supporting the components (such as 132 [substrate carrier]) for the purpose of allowing a thermal fluid to transport such that it contacts the bottom of the substrate carrier surface for thermal uniformity (see para. [0031]).  It is noted the pedestal MCAs would necessarily support all components on the pedestal.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the MCAs as taught by Rattner with motivation to allow a thermal fluid to transport such that it contacts the bottom of the substrate carrier surface for thermal uniformity.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Ito and Endoh as applied to claims 1, 5, 16 above, and further in view of US 2007/0218664 to Ito et al (“Ito”).
Claim 12: The apparatus of Uchida in view of Ito and Endoh does not disclose wherein the top surface of the pocket includes minimum contact areas (MCAs) for supporting the semiconductor wafer.
Ito discloses wherein the top surface of the pocket (pocket of 210 [holder], Fig. 32-33) includes minimum contact areas (MCAs) (221 [second projections]) for supporting the semiconductor wafer (210 [wafer]) for the purpose of making sure that unwanted adhesion of the wafer backface to the holder hardly occurs (para. [0116]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the MCAs as taught by Ito with motivation to make sure that unwanted adhesion of the wafer backface to the holder hardly occurs.
Claim 15:
Ito teaches a gap (gap between 101 and edge of 110, Fig. 5-6) is defined between an outer edge of semiconductor wafer (101 [Si wafer], see Fig. 5-6) and the top edge of the step defined in the pocket (116/114), a size of the gap is 1mm which is at the end of the range of about 0.25 mm to about 1.0 mm (see para. [0071]), for the purpose of avoiding unwanted contact of a film that grows from the sideface of the wafer with a film that grows toward the wafer side (para. [0071]). It is noted that 1mm touches the claimed range.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the gap requirements taught by Ito with motivation to avoid unwanted contact of a film that grows from the sideface of the wafer with a film that grows toward the wafer side.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida in view of Ito and Endoh as applied to claims 1, 5, 16, 17 above, and further in view of US 2011/0146571 to Bartlett et al (“Bartlett").
Claims 13 and 14: The apparatus of Uchida in view of Ito and Endoh discloses (claim 13, in part) wherein the pedestal (12, Fig. 1, Uchida) is connected to a radio frequency (RF) power source (24 [high frequency power supply]) through a match network (23 [matching unit], see para. [0048]).
However the apparatus of Uchida in view of Ito and Endoh does not explicitly disclose (claim 13, remainder) the showerhead is electrically grounded, the RF power source providing power to generate a plasma within the chamber; (claim 14) wherein the showerhead is connected to a radio frequency (RF) power source through a match 
However Bartlett teaches that a pedestal may be grounded as one electrode and a showerhead may be used as another electrode to which RF power is applied, and in another configuration RF power may be applied to the pedestal, which the showerhead may be grounded (see para. [0001]), for the purpose of effectively controlling showerhead temperature impacts during deposition, thereby impacting film deposition properties (see para. [0028]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the choices of RF power and grounding configuration as taught by Bartlett with motivation to effectively control showerhead temperature impacts during deposition, thereby impacting film deposition properties.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972.  The examiner can normally be reached on M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718